DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/15/2022 has been entered.

Application and Claims Status
Applicant’s amendment and respond filed on 02/15/2022 are acknowledged and entered.

Claims 1-24 were pending.  In the amendment as filed, applicants have amended claim 1; and cancelled claims 5 and 6.  No claims have been added.  Therefore, claims 1-4 and 7-24 are currently pending. 

Claims 7-24 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 01/21/2020 in respond to the restriction and/or species election requirements mailed on 10/23/2019, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Additionally, it is relevant to note that since applicants did not elect the product claims (i.e. the invention of Group II (Claims 16-24)) applicants have loss the right for the rejoinder as stated in the previous Office action mailed on 12/08/2021 (see para. 5); 06/29/2021 (see para. 6); and 10/09/2020 (see para. 5). The rejoinder requirements were clearly stated in the previous Office action mailed on 10/23/2019 (see para. 6) and 04/17/2020 (see para. 7).  

Accordingly, claims 1-4 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2017/035609 that was filed on 06/02/2017.  PCT/US2017/035609 claims priority to provisional application 62/346,617 that was filed on 06/07/2016.  Therefore, this application has an effective filing date of 06/07/2016 for prior art searches.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Yacoby-Zeevi et al. (US Patent Application Publication US 2018/0140610 A1; Effective Filing Date of 09/18/2014), Peters et al. (US Patent Application Publication US 2004/0242594 A1) and Wiemer et al. (Top. Curr. Chem., 2015, 360, pp. 115-160) has been withdrawn in view of applicant’s amendments of claim 1 and/or cancellation of claims 5 and 6.  However, this rejection may be reinstated if the added limitations of claim 1 is amended/removed in order to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and/or under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph (see paragraphs 11 and 13 below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, and all claims depending therefrom, are indefinite for reciting the phrase “administering to a controlled-release pharmaceutical human a composition” because one of ordinary skill in the art cannot reasonably determine the metes and bounds.  This phrase appears to be a typographical error because it is not clear how a human would be described as a controlled-release pharmaceutical being.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The term “bioavailability and pharmacological efficacy of at least 30-50%” in claims 1-4 are a relative term which renders the claim indefinite. The term “bioavailability and pharmacological efficacy of at least 30-50%” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term encompasses both the “area under the curve” or AUC, which is the area under the plot of plasma concentration of a drug versus time after dosage, and the Cmax, which is the maximum (or peak) serum concentration that a drug achieves in a specified compartment or test area of the body after the drug has been administered and before the administration of a second dose.  However, the way in which this term is written, it is unclear as to the point of reference for the claimed value of ‘at least 30-50%’ can be measured/achieved.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which pharmaceutical components that the claim reads upon.  Consequently, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 1, and all claims depending therefrom, are indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Claim 1 has three primary claim elements:
1)      a patient population;
2)      an active pharmaceutical agent; and
3)      a transdermal patch for delivering the active agent to the patient.
However, the way in which the “wherein” clause is written, it is not clear how this phrase is limiting to the transdermal patch.  Specifically, Applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of actual chemical composition and/or geometrical arrangement of the transdermal patch.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which pharmaceutical components that the claim reads upon.
Applicants’ specification does not reasonably describe a transdermal patch that meets these claimed criteria or provide clarity to this phrase, nor are there any examples of a patch such that one of ordinary skill in the art would understand which kinds of patches would allow the delivery of the drug with the claimed results.  Applicants generically state:
“Formulation of controlled-release pharmaceutical compositions of the invention is within the skill in the art. Controlled release formulations suitable for use in the present invention are described in, for example, U.S. Pat. No. 5,674,533 (liquid dosage forms), U.S. Pat. No. 5,591,767 (liquid reservoir transdermal patch), U.S. Pat. No. 5,120,548 (device comprising swellable polymers), U.S. Pat. No. 5,073,543 (ganglioside-liposome vehicle), U.S. Pat. No. 5,639,476 (stable solid formulation coated with a hydrophobic acrylic polymer), the entire disclosures of which are herein incorporated by reference.”

Present specification, paragraph [00133] bridging pages 45 and 46.
However, it is not clear from Applicants’ specification if these patches would impart the claimed pharmacokinetic properties to the claimed active agent.  For example, U.S. Patent 5,073,543, describes numerous transdermal patch configurations with different chemical approached to drug delivery with greatly different results.  Figure 9, reproduced below, illustrates this point:

    PNG
    media_image1.png
    541
    557
    media_image1.png
    Greyscale

Figure 9 shows the delivery results of one transdermal patch experiment with largely different results, demonstrating the difference of NGF-1 and NGF-2, each encapsulated and unencapsulated.  The pharmaceutical performance of active agents in transdermal drugs are highly dependent upon many different patch chemistries and geometrical arrangements.  And in the instant case, one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed transdermal patch.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims 1-4 as a whole are drawn to a treatment methodology that comprise three primary claim elements:
1)      a patient population;
2)      an active pharmaceutical agent; and
3)      a transdermal patch for delivering the active agent to the patient.  
Applicants have used functional descriptive language to claim a result for the claimed active pharmaceutical agent of ‘phosphoester prodrugs of opipramol’ and the claimed transdermal patch.  However, the present specification does not set forth either a representative number of species falling within the scope of the genus of transdermal patches that would produce the claimed result or established a reasonable structure-function correlation between the claimed ‘phosphoester prodrugs of opipramol’ and the claimed transdermal patch that would produce the claimed result.  Therefore, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date.
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention.  See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’). It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification .... demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010). An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials. Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171. 35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added). The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention. Eli Lilly, 119 F.3d at 1568. To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of the genus claimed.
Here, the present specification does not set forth either a representative number of species falling within the scope of the genus of transdermal patches that would produce the claimed result or established a reasonable structure-function correlation between the claimed ‘phosphoester prodrugs of opipramol’ and the claimed transdermal patch that would produce the claimed result.  The present specification defines the term ‘prodrug’ only by way of vague functional descriptors and with additional non-limiting examples.  For examples, paragraph [0093] on pg. 31:
“Prodrug modifications, formation of pharmaceutically acceptable salts, and other modifications of opipramol and other therapeutic compounds described herein yield improved solubility, bioavailability, and/or pharmacological efficacy, e.g., of opipramol, of at least 10%, 20%, 20-30%, up to 30-50%, 50-70%, 100%, 200%, or greater, e.g., as compared to an equivalent dose of the unmodified parent drug, such as opipramol. The improved solubility, bioavailability, and/or pharmacological efficacy of opipramol prodrugs and salts and other modified therapeutic compounds within the invention can be readily determined using standard dissolution assays, pharmacokinetic studies, and/or in vitro and in vivo models of pharmacological activities, including in more detailed aspects known useful physiological models of trauma and stressor-related disorder, such as ASD and PTSD. The increase in bioavailability and/or pharmacological activity of ester and other opipramol prodrugs, opipramol salts, and other modified therapeutic compounds provided herein, as determined e.g., using physiological models, such as animal models and/or human clinical studies, will be at least 10%, 20%, or 20-30%, up to 30-50%, 50-70%, 100%, 200% or greater compared to an equal dose of unmodified opipramol parent drug.”

For example, paragraph [00132] on pg. 45 define the term ‘controlled-release component’ only by way of vague functional descriptors and with additional non-limiting examples:
“Pharmaceutical compositions of the invention can also be formulated so as to provide controlled-release of opipramol upon administration of the composition to a subject. Preferably, a controlled-release pharmaceutical composition of the invention is capable of releasing opipramol into a subject at a desired rate, so as to maintain a substantially constant or desired pharmacological activity for a given period of time. As used herein, a “controlled-release component” is a compound such as a lipid or mixture of lipids, liposome and/or microsphere that induces the controlled-release of opipramol into the subject upon exposure to a certain physiological compound or condition. For example, the controlled-release component can be biodegradable, activated by exposure to a certain pH or temperature, by exposure to an aqueous environment, or by exposure to enzymes.”

Additionally, the present specification define the term ‘transdermal patch’ only by way of vague functional descriptors and with additional non-limiting examples.  For example, para. [00143] on pg. 49, discloses:
“A matrix-type transdermal patch developed for opipramol treatment of trauma and stressor-related disorders may be effective for opipramol treatment of acute stress disorder and PTSD. The dose of opipramol delivered by transdermal patch will typically range from 5-500 mg per day, from 25 to 450 mg per day, from 40 to 450 mg per day, from 50 to 400 mg per day, from 50 to 300 mg per day, from 100 to 300 mg per day, from 150 to 300 mg per day, as determined by the prescribing physician in light of such ordinary dosing factors as patient condition, body weight, duration of treatment, etc. Transdermal patch delivery devices and methods of the invention will yield increased opipramol bioavailability compared to oral administration of an equivalent opipramol dose. In particular, a transdermal patch will result in a 20-50% bioavailability increase, more typically a 50%-100% increase, up to a two-fold, threefold, or greater increase, and as much as a five-fold or greater increase in bioavailability compared to that obtained with an equivalent oral dosage form (e.g., an IR or SR capsule or tablet form). The pharmacokinetic properties of oral and transdermal patch delivered opipramol can be measured as described in Example 6. Within more detailed aspects of the invention, transdermal delivery devices and methods for delivering opipramol and other therapeutic compounds as described herein will yield approximately zero-order kinetics, to provide steady state levels of the active drug within 24 hours, and to reduce peak to trough ratios of drug levels (e.g., reduced Cmax/Cmin) in comparison to oral delivery, to yield more continuous therapeutic exposure.”

This paragraph specifically identify ‘Example 6’, however, the present specification neither disclose this example nor are there any examples of a patch such that one of ordinary skill in the art would understand which kinds of patches would allow the delivery of the claimed ‘phosphoester prodrugs of opipramol’ with the claimed results.  Accordingly, the present specification does not set forth either a representative number of species falling within the scope of the genus of transdermal patches that would produce the claimed result or established a reasonable structure-function correlation between the claimed ‘phosphoester prodrugs of opipramol’ and the claimed transdermal patch that would produce the claimed result.
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” - that is, conceive of the complete and final invention with all its claimed limitations - and disclose the fruits of that effort to the public. Id.
Consequently, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date for the instant claimed treatment methodology as recited by instant claims 1-4.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020